Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

Objection of claims 11-13 and 16 have been withdrawn in response to amended claims submitted on 11/11/2021, and cancellation of claim 16.

Rejection of claims 1-6 and 8-16 under 35 USC 112(b) have been withdrawn in response to amended claims submitted on 11/11/2021.

Rejection of claim 7 under 35 USC 112(d) has been withdrawn in response to amended claim submitted on 11/11/2021.
 
Examiner’s Statement of Reasons for Allowance

A search was conducted in PE2E for Patent Literature as well as in IEEE Xplore for NPL. No art was found that taught claim 1, specifically:

“converting the joint sequence in an axis-chain axiom into an axis sequence and a parent axis sequence where the axis in the axis sequence are translational axis or rotational axis; expressing the restraint axis in the closed-chain as non tree arc sequence; achieving isomorphic structures of the multi-axis robot system and a variable topology structure; using the axis sequence to describe the multi-axis robot system; using an axis invariant corresponding to the axis in a set of axes of the robot device to calculate the control parameters of the multi-axis robot system wherein for two links on an axis, the axis invariant of this axis does not change with motion of the corresponding joint for the two links; constructing an isomorphic system that maps with the axis one by one through a topological axis element and a metric involute axis invariable element, and using the calculated control parameters to control the multi-axis robot system”.

Therefore claim 1 is deemed novel, and is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664